DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1-6 in the reply filed on February 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 23, 2022.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 7-12 are withdrawn resulting in claims 1-6 pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2021 has been considered by the examiner.

Drawings
The drawings are objected to because paragraph [0053] of the instant specification states "As shown in FIG. 2, the base yarn braided layer 1 may be a knitted braided layer, or a woven braided layer as shown in FIG. 3", however neither FIG. 2 nor FIG. 3 include a reference number 1. Additionally, paragraph [0054] of the instant specification states "As shown in FIG. 4, the collagen fiber bundle 2 ...", however FIG. 4 does not include a reference number 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a base yarn braided layer” in line 3. A braid is known in the art as a narrow textile band formed by plaiting several strands of yarn (“Braid”; The Complete Textile Glossary). A braided fabric is also known in the art as a narrow fabric made by crossing a number of strands diagonally so that each strand is passed alternatively over or under one or more of the other strands (“Braided Fabric”; The Complete Textile Glossary). The limitation is therefore indefinite because it is unclear whether the layer is formed of yarns formed into a braid which is then defined as a yarn that is part of a larger fabric structure (e.g., the layer is defined as at least one braided yarn where the braided yarn are connected in a woven, nonwoven, or knitted textile structure to form the fabric), or whether the layer is formed of a braided fabric (i.e., there is no other woven, nonwoven, or knit fabric structure, the layer is the braid).
Paragraph [0052] states the in FIG. 1 the base yarn braided layer is represented by reference number 1. However, FIG. 1 does not appear to show the layer of a fabric as is claimed in claim 1, but rather a singular yarn. Additionally, reference number 1 appears to be a filament, not a braid which is known in the art as a narrow textile band formed by plaiting several strands of yarn. Paragraph [0053] then goes on to state that the base yarn braided layer can be woven by filament, or by short fiber yarn, or by mixing filament and short fiber yarn.
It is therefore unclear what exactly is defined as the “layer” in the fabric, and where the braided structure is present at all, as the figures which represent the “braided” structure do not show the art recognized braided structure.
Claim 1 states “a base yarn of the collagen fiber bundles sheathed in the base yarn braided layer protrudes on a surface of the base yarn braided layer” in lines 4-6. The limitation is indefinite because it is unclear what is protruding on the surface of the base yarn braided layer.
Claim 1 states “wherein a part of the collagen fiber bundles are sheathed on the base yarn” in lines 7-8. The limitation is indefinite because it is unclear whether “the base yarn” refers to the base yarn braided layer in line 3 or the base yarn of the collagen fiber bundles in line 4. Additionally, lines 4-5 state that the collagen fiber bundles are sheathed in the base yarn, however the limitation in lines 7-8 states that the collagen fiber bundles are sheathed on the base yarn. It is unclear how the collagen fiber bundles can be sheathed in and on the base yarn.
According to paragraph [0052] of the instant specification FIG. 1 shows collagen fiber bundles forming a reticular structure which comprises a base yarn braided layer 1 and collagen fiber bundles 2. From the figure it is clear that the collagen fiber bundles form a sheath around a base yarn. Therefore, for the purposes of examination, claim 1 will be interpreted as requiring a fabric comprising composite yarns which comprise a base yarn and a collagen fiber bundle sheath, where the collagen fiber bundle sheath comprises branches which protrude from the surface of the composite yarn and are interwoven to form a reticular structure.
Claim 2 recites the limitation “wherein the collagen fiber bundle forms a reticular structure on one side of a bottom yarn braided layer or the collagen fiber bundle forms a reticular structure on each side of the bottom yarn braided layer”. The limitation is indefinite because it is unclear whether “bottom” refers to the underside of the base yarn braided layer, or whether an additional base yarn braided layer is required, identified as the “bottom” base yarn braided layer (i.e., a second braided layer located under the braided layer recited in claim 1). Paragraph [0058] describes FIG. 1 as showing a reticular structure formed on one side of the base yarn braided layer and FIG. 5 as showing a reticular structure formed on both sides of the base yarn layer. This appears to be what is claimed in claim 2, therefore the limitation will be interpreted as further limiting the base yarn braided layer of claim 1, rather than requiring a second base yarn braided layer.
Claim 3 also recites the limitation “a bottom yarn braided layer” in line 3 and is indefinite for the same reasons presented with respect to claim 2 above. Claim 3 will also be interpreted as further limiting the base yarn braided layer of claim 1 rather than requiring a second base yarn braided layer.
Claim 5 recites the limitation “a bottom yarn braided layer” in line 2 and is indefinite for the same reasons presented with respect to claim 2 above. Claim 5 will also be interpreted as further limiting the base yarn braided layer of claim 1 rather than requiring a second base yarn braided layer.
Claim 6 recites the limitation “a bottom yarn”. There is insufficient antecedent basis for this recitation in the claim.
Claim 6 also recites the limitation “a bottom yarn and the reticular structure is allowed to interweave the collagen fiber bundles and their branches with the bottom yarn a plurality of times through a finishing process”. The limitation is indefinite because it appears to be a product-by-process limitation, however the structure which results from the process is unclear. Claim 6 states that the branches of the collagen fiber bundles are interweaved, however this structure appears to be present in claim 1 at line 6. Therefore this process does not further limit the structure of claim 1. Claim 6 also discloses a “finishing process”, however it is unclear what the finishing process is, and thus what structure it would award to the final product. Additionally, it is unclear whether any of the structure which results from the processes claimed are required due to the use of “allowed to” in line 3. It is unclear whether the structure must be capable of performing the claimed processes, or whether the structure which results from performing the processes is required. Since it is unclear what structure the product-by-process limitations award to further limit claim 1, for the purposes of examination claim 6 is interpreted as being met when the structure of claim 1 is met.
Claim 4 is also rejected under 35 U.S.C. 112(b) based on its dependency from claim 1, rejected above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 105671723)1 in view of Zhang (US 2007/0186352)2.
With respect to claims 1-2 and 4-6, Zhang teaches a core-spun yarn with collagen fibers as the main cortex, comprising a core yarn, the core yarn being covered with a cortex formed by collagen fiber bundles or a cortex formed by collagen fiber bundles and other textile fibers (paragraph [0012]). When only collagen fibers bundles are contained, collagen fiber bundles and their branches and adjacent collagen fiber bundles and their branches form a three-dimensional network structure (reticular structure) that is intertwined and twisted to form a three-dimensional network structure arranged along the axial direction (paragraph [0012]). When the cortex contains collagen fiber bundles and other textile fibers, then the collagen fiber bundles and their branches and the adjacent collagen fibers and their branches form an intertwined and twisted three-dimensional network structure (reticular structure) arranged along the axial direction, and the collagen fiber bundles and their branches are interlaced with the other adjacent textile fibers (paragraph [0012]).
As shown in FIG. 2, the core-spun yarn with collagen fibers as the main skin layer includes a core yarn 1 and the core yarn 1 is covered with a skin layer, and the skin layer only contains collagen fiber bundles 2 (paragraph [0042]; FIG. 2). Since the core yarn 1 is covered by the collagen fiber bundles 2, the collagen fiber bundles necessarily form a three-dimensional network structure (reticular structure) on all sides of the core-spun yarn, including the bottom. Additionally, since the collagen fiber bundles 2 cover the core yarn 1, they necessarily protrude on the surface of the core-spun yarn.
In the 112(b) rejection of claim 1 above it is stated that for the purposes of examination, claim 1 will be interpreted as requiring a fabric comprising composite yarns which comprise a base yarn and a collagen fiber bundle sheath, where the collagen fiber bundle sheath comprises branches which protrude from the surface of the composite yarn and are interwoven to form a reticular structure. It is the position of the Examiner that Zhang teaches the structure required by claim 1 as described above based on the understanding of the claimed invention with clarification from the disclosure, particularly the drawings.
Zhang is silent as to the core-spun yarn being present in a fabric, specifically a knitted or woven weave layer.
Zhang ‘352 teaches a kind of yarn of animal collagen fiber of animal leather or skin (paragraph [0005]). The yarn is made of 1-100 WT% of animal collagen fiber and 0-99 WT% of textile fiber (paragraph [0006]). The yarns can be woven, braided, or knit, greatly broadening the application field of animal pelage as a natural resource and improving the utilization of leathers and simultaneously providing a kind of spinnable natural fiber (paragraph [0010]). The yarns are woven into not only coarse durable textile fabric, such as jean and solid nylon, but also high level cloth materials for all four seasons (paragraph [0010]).
Since both Zhang and Zhang ‘352 teach yarns comprising spun collagen fibers and textile fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core-pun yarn of Zhang into a fabric such as a woven fabric because it is known in the art that collagen/textile fiber yarns are suitable for use in woven, braided, and knitted fabrics, and provide woven fabrics that are durable and suitable for all four seasons.

With respect to claim 3, Zhang in view of Zhang ‘352 teaches all the limitations of claim 1 above. Zhang further teaches that the collagen fiber bundle 2 is a structure in which a band 2 is formed after being combed, and the band has branches 22 ([0045]; FIG. 4). As can be seen in FIG. 4, wherever a branch is formed a “V”-shaped tissue is formed. Additionally, as shown in FIG. 2, the core-spun yarn with collagen fibers as the main skin layer includes a core yarn 1 and the core yarn 1 is covered with a skin layer, and the skin layer only contains collagen fiber bundles 2 (paragraph [0042]; FIG. 2). Since the core yarn 1 is covered by the collagen fiber bundles 2, the collagen fiber bundles necessarily form a three-dimensional network structure (reticular structure) on all sides of the core-spun yarn, including the bottom.

    PNG
    media_image1.png
    355
    473
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Hereinafter referred to as Zhang ‘352